DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 8/15/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. § 112(b), rejection of claims 1, 5-10, 12 under 35 U.S.C. § 102(a)(1) as being anticipated by Hoshiba et al. (US 2013/0157143 A1) in view of Mimura et al. (US 2016/0365604 A1) and rejection of claim 4 under 35 U.S.C. § 103 as being unpatentable over Hoshiba in view of Mimura and further in view of Hasegawa et al. (US 2018/0226681) have been withdrawn. 

Election/Restrictions
Claims 1, 4-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/27/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to an electrode sheet for an all-solid state secondary battery comprising, among other things, a current collector, a primer layer and an electrode active material layer, wherein the primer layer includes binder A1 and the electric active material layer further includes binder A2 on an adhesive interface side with the primer layer, wherein binder A1 and binder A2 are made of a same material, and a crosslinked structure is not formed between binder A2 and inorganic solid electrolyte B in the electrode active material layer, wherein a Bet mass%/Bes mass% > 1.
	The closest prior art of record includes Hoshiba et al. (US 2013/0157143 A1), which discloses a bonding layer including a first and second binder ([0042]-[0045]) and a positive electrode layer including the first binder, wherein the first binder in the bonding layer and the first binder in the positive electrode layer interdiffuse with each other across the interface ([0043]), and Mimura et al. (US 2016/0365604 A1), which discloses a solid electrolyte composition for anode and/or cathodes further comprising binder particles having an average particle diameter of 1,000 nm or less ([0046], [0110], [0177]).  However, the closest prior art, alone nor in combination, teach or suggest the claimed relationship between Bet mass% and Bes mass%.  Further, said claimed relationship is not taught nor rendered obvious in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/25/2022